Citation Nr: 1826678	
Decision Date: 05/01/18    Archive Date: 05/14/18

DOCKET NO.  14-35 365	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a sleep disorder, to include sleep apnea and hypoventilation/hypoxia.  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

C. O'Donnell, Associate Counsel






INTRODUCTION

The Veteran had active military service from April 2001 to April 2005.    

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In his October 2014 substantive appeal, the Veteran requested a hearing before the Board.  However, he cancelled his request in a November 2014 letter.  Thus, the hearing request is deemed withdrawn.  

The Board has recharacterized the issue of service connection for sleep apnea as a service connection for a sleep disorder, to include sleep apnea and hypoventilation/hypoxia.  See Clemons v Shinseki, 23 Vet App 1, 5-6, 8 (2009).  


REMAND

The Board finds that additional development is required before the claim on appeal is decided.  

The Veteran asserts that he has a sleep disorder that is related to his period of active service.  In this regard, the Veteran's STRs reveal that the Veteran had difficulty falling and staying asleep while in service.  In an October 2012 statement, the Veteran's wife reported that the Veteran had noticeable sleep problems that began following his return from deployment in Iraq.  

In February 2013, the Veteran was afforded a VA examination with regard to his sleep impairment.  The examiner diagnosed hypoventilation/hypoxia, indicating that the original date of diagnosis was from a June 2011 private sleep study.  The examiner opined that the Veteran's complaints of sleep impairment while in service were not related to sleep apnea.   However, the examiner did not provide an opinion regarding the etiology of the diagnosed hypoventilation/hypoxia.  

The Board finds the February 2013 VA medical opinion inadequate.  In this regard, the examiner did not provide a sufficiently detailed rationale for the opinions expressed.  As the medical opinion of record is inadequate, it cannot serve as the basis of a denial of entitlement to service connection.  Therefore, the Board finds that the Veteran should be afforded a new VA examination to determine the nature and etiology of any sleep disorders.    

Additionally, current treatment records should be identified and obtained before a decision is made with regard to the issue on appeal.  

Accordingly, the case is REMANDED for the following action:

1. Identify and obtain any pertinent, outstanding VA and private treatment records and associate them with the claims file.  

2. Then, schedule the Veteran for a VA examination by an examiner with appropriate expertise to determine the nature and etiology of any sleep disorders present, to include sleep apnea, and hypoventilation/ hypoxia.  The claims file must be made available to, and reviewed by the examiner.  Any indicated studies should be performed.  

Based on the examination results and a review of the record, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or better probability) that any sleep disorder present is etiologically related to his active service, to include exposure to toxins while serving in Southwest Asia.  In forming the opinion, the examiner should presume that the Veteran is a reliable historian with regard to his reports of the onset and continuity of his symptoms.  

The rationale for all opinions expressed must be provided.

3. Confirm that the VA examination report and all opinion provided comport with this remand and undertake any other development determined to be warranted.  

4. Then, readjudicate the issue on appeal.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow appropriate time for response.  Then, return the case to the Board.


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
Kristin Haddock
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).


